Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Pedersen (US 8098183 B1) describes a method for conveying information over a network to one or more client processors, each of which client processors having a maximum analysis rate, said method comprising: providing sensed signals representing at least one target, said sensed signals including individual track updates generated at an aggregate track update rate that depends at least upon the number of targets and the number of sensors providing the sensed signals; setting a priority of individual track updates based on predetermined relatively higher and lower priority criteria, to produce relatively higher-priority and lower-priority track-prioritized individual track updates; for each of said client processors, analyzing said track-prioritized individual track updates of aggregate track updates in view of the priority of said track-prioritized individual track updates and a channel-priority established by time rate of track updates previously conveyed to said client processor, for selecting those individual higher-priority track updates destined for the client processor at an average rate no greater than a maximum analysis rate of the client processor, and for deleting those individual lower-priority track updates which are not destined for the client processor; transmitting to said client processor said selected ones of said individual track updates at an average rate no greater than the maximum analysis rate of the client processor; and at each said client processor, processing said individual track updates to produce processed track updates.

	Tillotson (US 9514170 B1) describes a system, comprising: one or more hardware computing devices configured to: in response to a request to generate an instance of a priority queue using a provisioned-input-output (provisioned-I/O) database that permits no more than one index per database table, configure an identifier-indexed table and a priority-indexed table in the database, wherein each queue entry of the instance is represented by a pair of tuples comprising a tuple in the identifier-indexed table and a tuple in the priority-indexed table; in response to a request to insert a queue entry into the instance, insert one tuple with a corresponding identifier into the identifier-indexed table and one tuple with the corresponding identifier into the priority-indexed table; and in response to a request to remove a queue entry with a specified identifier from the instance, identify, using an index lookup of the specified identifier, a first target tuple to be removed from the identifier-indexed table; remove the first target tuple from the identifier-indexed table; and defer a removal of a second target tuple from the priority-indexed table until, in response to a request to retrieve an identifier of a queue entry based at least in part on a priority criterion, a determination is made that the first target tuple has been removed from the identifier-indexed table.

	Le (US 8151019 B1) describes a method for prioritizing network traffic to control quality-of-service where each of a plurality of packets carries information relating to its priority relative to other messages, said method comprising the steps of: observing at least packet sizes and data each of the packets contain; determining each of the packet's priority based on the data it contains; routing each of the packets to one of a plurality of queues allocated to a relevant priority; temporarily storing said packet sizes and their destination queue numbers; determining and storing a volume of data arriving at each of the queues over a time window using the temporarily stored packet sizes and destination queue numbers; determining a load spectrum of incoming network traffic by singular spectrum analysis using the determined volume of data from each of the queues; associating the load spectrum with a rate of data arriving at each of the queues over a time window; and applying the packets of said network traffic to a traffic shaper, which allocates a portion of an available transmission bandwidth to each of the queues according to a stored policy.

	Permeh (US 2014/0379619 A1) describes a system comprising: at least one data processor; and memory storing instructions which, when executed by the at least one data processor, result in operations comprising: placing a sample of data within a directed acyclic graph, the directed acyclic graph comprising a plurality of hierarchical nodes that form a queue of work items for a particular worker class that is used to process the sample of data; scheduling work items within the queue for each of a plurality of workers by traversing the nodes of the directed acyclic graph; serving the work items to the workers according to the queue; receiving results from the workers for the work items comprising extracted features; classifying at least a portion of the extracted features; and generating at least one machine learning model using the classified extracted features. wherein the nodes of the directed acyclic graph are traversed based on the received results.

	Sood (US 7941491 B2) describes a method of adaptive, user-based prioritization of electronic messages comprising the steps of: monitoring a message queue for receipt of an electronic message; extracting statistical data associated with each message by parsing historical information and content analysis from the electronic message; computing a message prioritization score for the extracted data through filter analysis, wherein the message prioritization score is based on an overall combined situational and inherent prioritization model that incorporates a situational prioritization value and an inherent prioritization value; determining the situational prioritization value utilizing a first set of filters that implements a curve modeling a time-dependent equation representing the message's relative priority, where a weight is given to the importance of the type of curve in comparison to other curves, and efficiency representing the validity of the filter at a particular time, wherein the situational prioritization value is updated during a lifecycle of the electronic communication; determining the inherent prioritization value utilizing a second set of filters that implements a first factor based on message attributes, message content analysis, and personal or organizational rules and policies, a second factor representing an importance of the message's context dimensions being analyzed, and a third factor representing an estimated accuracy and validity based on an amount of information for the message's dimension being analyzed, wherein the inherent prioritization value is further based on statistical data and context analysis; associating the message prioritization score to the respective electronic message; displaying a plurality of the electronic messages in order of the associated message prioritization score in a graphical user interface (GUI); obtaining feedback from a user's interaction with the GUI to analyze user behavior so as to adapt the message parsing filter analysis; reapplying the adapted message parsing and filter analysis to recalculate the message prioritization score; wherein the message prioritization score is a function of Situational priority and Inherent priority according to the following derived formula:
Message priority=function (Situational, Inherent);
Message priority=function [Situational f(event dimensions), Inherent f(content dimensions)];
Situational f(event dimensions)=function (Relevance, Importance);
Inherent f(content dimensions)=function (Relevance, Importance);
therefore:
Message priority=function [Situational f(event dimensions f(Relevance, Importance)), Inherent f(content dimensions(Relevance, Importance))]; and calculating an overall priority value (PV) of a message based on the result of at least two independent adaptive filters, the PV being derived by the following: Filter Values (Weight, Result, Efficiency)=f(Message) Situational f(event dimensions)=f(Weight, Result, Efficiency) Inherent f(content dimensions)=f(Weight, Result, Efficiency) Importance=f(Weight, Result) Relevance=f(Efficiency)
PV = ∑ i = 1 n ⁢ r i ⁢ e i ⁢ w i ∑ i = 1 n ⁢ e i ⁢ w i where: (w) is an important weight given to the filter by the system, (r) is the Result of the application of the filter to a message, (e) is the Efficiency of that filter; and PV is a decimal value between 0 and 1 which can be displayed as a ranking score to the user.

	Toomey (US 2008/0225739 A1) describes a method for taking a set of traffic measurements and selectively discarding some of them so as to provide a reduced set of traffic measurements, in a fashion which ensures that the bandwidth requirement of the traffic can be computed from the reduced set to the same precision with which it can calculated from the original set. Furthermore, embodiments of the invention may provide for the reduced set of measurements being the minimal subset which has this property. The method may be computationally efficient thereby enabling an efficient analysis of the traffic to be performed, and can be implemented as an integer-only algorithm, making it suitable for use on processors which have no floating point support. In accordance with the teachings of embodiments of the invention, it may be possible to provide for a reduction in the required number of samples necessary to measure the traffic being received at the input to the router or some other node in the network. Using a multi-operation approach to the processing of the traffic, in a first operation, embodiments of the invention may provide for an analysis of traffic samples so as to produce as an output a second sequence of samples in the same form. The function of this operation may be to reduce the number of samples while preserving important information about bandwidth requirement contained in them. In particular, during any sufficiently long analysis window, the interval of time over which the deterministic bandwidth requirement of the traffic attains its maximum value may appear in the output samples as a pair of consecutive samples. This property may make it particularly easy to compute the bandwidth required by the traffic from the output samples alone. This reduced set can then be used in a further processing operation. In one application, this processing operation can provide for a calculation of the bandwidth requirement at that node. By analyzing the samples produced by the sample reduction procedure of the first operation, in accordance with the teaching of embodiments of the invention, it may be possible to provide an estimate of the traffic's bandwidth requirement. If a quality of service (QoS) target is to be applied is a deterministic QoS target, then a second operation may comprise simply finding in each analysis window the pair of consecutive output samples from the first operation which maximize the test function value. The maximum test function value may then be an estimate of the traffic's bandwidth requirement over the analysis window. The process of computing this maximum value can be implemented by applying a test function to each successive pair of output samples as they are produced and simply recording the maximum.

	Mohaise (US 2015/0244733 A1) describes a malware analysis system, comprising: an interface to a data store storing a set of samples of malware; and a processor, communicating with data store via the interface, the processor being configured to— access the set of samples, extract a set of artifacts from the set of samples, access a set of algorithms to analyze a set of features derived from the set of artifacts for one sample in the set of sample, select one of the set of algorithms based on one or more selection features or parameters, and analyze the set of features using the selected algorithm to at least one of classify or cluster samples in the set of samples.

	Chuang (US 2020/0371835 A1) describes an extremely computationally intensive field such that performing artificial intelligence calculations can be expensive, time consuming, and energy consuming. Fortunately, many of the calculations required for artificial intelligence applications can be performed in parallel such that specialized linear algebra matrix processors can greatly increase computational performance. But even with linear algebra matrix processors; performance can be limited due to complex data dependencies. Without proper coordination, linear algebra matrix processors may end up idle or spending large amounts of time moving data around. Thus, this document discloses methods for efficiently scheduling linear algebra matrix processors.

	Zolnowsky (US 6779182 B1) describes a multiprocessor scheduling system comprising: a plurality of processors; a plurality of schedulers, each of said plurality of processors coupled to one of said plurality of schedulers; a plurality of local dispatch queues, each of said plurality of processors coupled to one of said plurality of local dispatch queues; said plurality of schedulers coupled to a communication medium; a global dispatch queue coupled to a communication medium; a shared memory coupled to said communication medium; wherein said plurality of local queues and said global queue each have a respective lock that is obtained before a thread is removed from the respective queue, and wherein said plurality of schedulers are coupled to a communication medium wherein at least one of said plurality of schedulers is configured to: select for execution on an associated one of said plurality of processors a candidate highest priority runnable thread from said global dispatch queue and one of said local dispatch queues; notify said plurality of processors of the candidate highest priority runnable thread; verify that the selected thread is the highest priority thread by checking whether a higher priority thread having higher priority than said candidate thread is available on said global dispatch queue or one of said local dispatch queues; preempt the selected thread with a new highest priority thread if the verification is negative.

	Allowable Subject Matter
2.	Claims 1-20 are allowed.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 8 and 15 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method of prioritizing processing samples for analysis by a sample analysis system, the method comprising: determining a priority queue for analyzing the first sample and the second sample by the sample analysis system based on the first sample priority value and the second sample priority value; and analyzing either the first sample or the second sample by the sample analysis system based on the determined priority queue. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-7 are allowed due to their dependency on claim 1.
Regarding claim 8:
The primary reason for the allowance of claim 8 is the inclusion of a system controller for prioritizing samples for analysis by a sample analysis system, the system controller comprising: determine a priority queue for analyzing the first sample and the second sample by the sample analysis system based on the first sample priority value and the second sample priority value; and analyze either the first sample or the second sample by the sample analysis system based on the determined priority queue. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 9-14 are allowed due to their dependency on claim 8.

Regarding claim 15:
The primary reason for the allowance of claim 15 is the inclusion of a system for prioritizing and analyzing fluid samples, the system comprising: determine a priority queue for analyzing the first sample and the second sample by the sample analysis system based on the first sample priority value and the second sample priority value; and analyze either the first sample or the second sample by the sample analysis system based on the determined priority queue. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 16-20 are allowed due to their dependency on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
August 3, 2022